Case: 12-14342   Date Filed: 04/23/2013   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 12-14342
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:10-cv-00051-WLS



WILLIE LASTER,

                                                             Plaintiff-Appellant,

                                   versus


CITY OF ALBANY, GEORGIA, WATER, GAS & LIGHT COMPANY,

                                                           Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                       ________________________

                               (April 23, 2013)

Before PRYOR, MARTIN and FAY, Circuit Judges.

PER CURIAM:
               Case: 12-14342     Date Filed: 04/23/2013    Page: 2 of 3


      Willie Laster appeals pro se the dismissal without prejudice of his complaint

against the City of Albany, Georgia, Water, Gas & Light Company. The district

court dismissed Laster’s complaint for failure to perfect service of process. Fed. R.

Civ. P. 4(m). We affirm.

      The district court did not err by dismissing Laster’s complaint. Valid service

of process is a prerequisite for a federal court to assert personal jurisdiction over a

defendant, Pardazi v. Cullman Med. Ctr., 896 F.2d 1313, 1317 (11th Cir. 1990),

and Laster failed to perfect service on the City. Laster did not serve the City when

he filed his complaint in April 2010, and Laster failed to perfect service on the City

by December 5, 2011, as ordered by the district court, see Fed. R. Civ. P. 4(m).

Laster argues that he perfected service by mailing copies of his complaint to the

mayor of the City and its human resources director, under Federal Rule of Civil

Procedure 5(b)(2), but Rule 5 governs the service of “pleading[s] filed after the

original complaint” and other papers, Fed. R. Civ. P. 5(a)(1). Laster was required

instead to serve the City either by “delivering a copy of the summons and . . .

complaint to its chief executive officer” or by “serving a copy of each in the

manner prescribed by . . . state[] law,” Fed. R. Civ. P. 4(j)(2). Under Georgia law,

Laster could serve the City by “delivering a copy of the summons attached to a

copy of the complaint . . . to the chairman of the board of commissioners, president

of the council of trustees, mayor or city manager of the city or to an agent


                                           2
              Case: 12-14342     Date Filed: 04/23/2013   Page: 3 of 3


authorized by appointment to receive service of process.” Ga. Code Ann. § 9-11-

4(e)(5). Although we treat pro se litigants like Laster leniently, “we nevertheless .

. . require[] them to conform to procedural rules.” Albra v. Advan, Inc., 490 F.3d

826, 829 (11th Cir. 2007) (quoting Loren v. Sasser, 309 F.3d 1296, 1304 (11th Cir.

2002)).

      We AFFIRM the dismissal of Laster’s complaint.




                                          3